Citation Nr: 1215696	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for costochondritis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D.C.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for costochondritis, and assigned a 0 percent disability evaluation, effective April 2006.  

In March 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In April 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to service connection for fibromyalgia, to include as secondary to service-connected costochondritis, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction.  See the March 2012 personal statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that additional evidence was added to the Veteran's virtual VA claims folder without the benefit of a waiver for RO consideration.  See 38 C.F.R. § 20.1304.  This evidence consists of VA outpatient treatment records from March 2011 to February 2012.  However, such treatment records do not discuss or mention the issue currently on appeal.  Accordingly, the Board finds that the evidence received is not evidence for which a remand is required under 38 C.F.R. § 20.1304(c) (2011).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected costochondritis is manifested complaints of chest pain, but no objective evidence of muscle injury or damage and limitation of motion of the thoracic spine is not shown to be due to the service-connected costochondritis.  

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.71a, 4.72, 4.73, Diagnostic Codes 5020, 5297, 5321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim arises from her disagreement with the initial evaluation following the grant of service connection.  In this case, the Veteran was provided a VCAA letter in May 2006 which informed her of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had a duty to obtain any records held by any federal agency.  It also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that she would need to give VA enough information about the records so that it could obtain them for her.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private treatment records from November 1997 to August 2007, and VA outpatient treatment records dated September 2006 to March 2012.  The Veteran was also provided VA examinations in connection with her increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  

The Veteran contends that her service-connected costochondritis is worse than the current evaluation contemplates.  At the March 2011 hearing, the Veteran testified that she endures pain in her chest, which radiates to her shoulders and breasts.  She explained that at times the pain is so severe, it causes breathing problems when bending down to tie her shoes.  She further added that she can only walk approximately a half a block with the assistance of a cane.  The Veteran asserts that a compensable rating is warranted for her service-connected costochondritis.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service-connected costochondritis is currently evaluated under Diagnostic Codes 5297-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Under Diagnostic Code 5297, a 10 percent disabling rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs; a 30 percent rating is warranted for three or four ribs; a 40 percent rating is warranted for five or six ribs; and a 50 percent rating is warranted for more than six ribs.  38 C.F.R. § 4.72, Diagnostic Code 5297 (2011).  Diagnostic Code 5020 directs that the disability is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (2011).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, degenerative, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
As will be explained below, the Veteran contends that the range of motion of the back is limited by her service-connected disability.  Thus, consideration of diagnostic codes pertaining to the spine is necessary.  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The pertinent criteria are as follows: 

Unfavorable ankylosis of the entire spine - 100 percent disabling. 

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 2003). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

The Board notes that VA's rating schedule does not include criteria for the evaluation of costochondritis; however, the schedule does provide for analogous ratings under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  In consideration of the nature of the disability at issue, the Board finds that musculoskeletal codes pertaining to the chest region can therefore be applied to determine the applicable rating.  As such, the Board finds that the most appropriate Diagnostic Code for the Veteran's costochondritis appears to be 5321, for muscle group XXI, muscles of respiration, because of the similar anatomical location and symptomatology.  

Diagnostic Code 5321 addresses muscle injuries to Group XXI muscles of respiration: Thoracic muscle group.  The function of these muscles is for respiration.  Under Diagnostic Code 5321, a 0 percent evaluation is assigned for a slight muscle disability; a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2011). 

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).  Slight disability of muscles results from a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1) (2011).  Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) (2011).  Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In September 2006, the Veteran underwent a VA examination for her service-connected costochondritis.  The Veteran complained of mid sternal-substernal pain and burning discomfort, which she described as "like it's on fire."  She also admitted to having dyspnea, occurring several times per week and lasting approximately five minutes before resolving spontaneously.  She denied having spontaneous occurrence of any pain involving the distal portion of the anterior left thorax or taking any medication for her costochondritis.  Physical examination testing revealed definite tenderness to palpation of the sternal-costal margin on the distal left sternum and over the left distal anterior chest wall.  There was noted tenderness in the epigastrim on abdominal testing, with no organomegaly, rebound, or guarding.  She was diagnosed with costochondritis and recurrent episodes of substernal chest pain with burning and dyspnea.  

In October 2011, the Veteran was afforded her second VA examination for her service-connected costochondritis.  She reported having flare-ups of costochondritis, which have since worsened since 2000.  She stated that the flare-ups occur at least every other week, and indicated that they are not triggered by any specific etiology besides possibly stress.  The Veteran informed the examiner that the pain in her sternum and chest wall is a "stabbing pain" that radiates to her right chest, right breast, and right nipple.  She explained that she has to control her breathing by taking shallow breaths in order to not experience any additional pain, and she often has to cease all her activities until the pain subsides.  Upon physical examination testing, the VA examiner noted that the Veteran appeared to be in no apparent distress but was uncomfortable due to chronic shoulder pain, knee pain, and sternum pain.  She was noted as walking with a cane due to knee pain.  There was tenderness to palpation of the anterior chest wall more pronounced at the level of the sternum, with no sternal swelling, erythema, ribs deformity, or chest wall muscle atrophy.  The sternum was stable and there was no tenderness associated with the thoracic spine.  The VA examiner reported diffuse symmetrical tender points at the level of the deltoids; upper, mid, and lower back muscles; chest wall muscles; waist; and hips, all being consistent with fibromyalgia tender points.  Range of motion testing of the thoracic spine was flexion to 60 degrees, extension to 5 degrees, bilateral lateral flexion to 5 degrees, and bilateral rotation to 20 degrees.  After three repetitions, there was no loss of excursion due to pain, fatigue, weakness, or lack of endurance.  The VA examiner diagnosed the Veteran with costochondritis and fibromyalgia.  The examiner explained that costochondritis is not a respiratory condition nor has it caused muscle injury or muscle impairment for the Veteran.  The VA examiner acknowledged functional loss with limitation of range of motion of the thoracic spine as well as the Veteran's assertion that moving her back triggers sternum pain; however, the examiner explained that constochondritis does not cause thoracic spine pathology.  

Based upon the evidence of record, the Board finds that a higher disability evaluation is not warranted for the Veteran's service-connected costochondritis under Diagnostic Codes 5297-5020.  There is no medical evidence of record showing that the Veteran has had one or resection of two or more ribs without regeneration.  Additionally, the Veteran has never asserted that her service-connected costochondritis has affected her ribs.  At the March 2011 Board hearing, the Veteran testified that her ribcage was checked via magnetic resonance imaging (MRI) testing and results were negative.  See the Board hearing transcript, p. 12.  Thus, a higher rating is not warranted under Diagnostic Code 5297.  A higher rating is also not warranted under Diagnostic Code 5020.  While the Veteran demonstrated some limitation of motion associated with her thoracic spine, the VA examiner concluded that this limitation of motion was not attributable to her service-connected costochondirits.  The VA examiner further added that the Veteran's limited range of motion associated with her thoracic spine as well as tenderness is consistent with fibromyalgia tender points.  This statement is further supported by several notations contained within the Veteran's VA outpatient treatment records.  In January 2010, the Veteran visited her local VA outpatient treatment facility with complaints of pain in her bilateral upper arms, shoulders, neck and back.  She was diagnosed with bilateral shoulder and upper arms pain, possibly related to fibromyalgia exacerbation.  In February 2010, the Veteran returned to her local VA outpatient treatment facility with continuing complaints of bilateral shoulder pains.  After physical examination testing, she was assessed with rule out bilateral cervical radiculopathy, myofascial pain syndrome, and questionable fibromyalgia.  Therefore, because there is no limitation of motion caused by the service-connected costochondritis, a higher rating is not warranted under Diagnostic Code 5020 for the Veteran's service-connected costochondritis.  

Finally, the Board finds that a higher or compensable rating is not warranted under Diagnostic Code 5321 for Group XXI muscle injuries.  The medical evidence shows that the Veteran's service-connected costochondritis has resulted in no more than tenderness to palpation of the anterior chest wall more pronounced at the level of the sternum with episodes of chest pain occurring every other week.  The October 2011 VA examiner determined that costochondritis has not caused muscle injury or muscle impairment.  Furthermore, the October 2011 VA examiner determined that there was no chest wall muscle atrophy noticed.  As such, there is no basis for the assignment of a compensable evaluation under Diagnostic Code 5321.  

The Board has also considered the Veteran's statements throughout the pendency of this appeal asserting that her disability is worse than the current evaluation contemplates and has worsened in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  
In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of costochondritis according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of her costochondritis has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As discussed, the varying reports are essentially consistent in findings over the period at issue.  In sum, an increased rating for the Veteran's service-connected costochondritis is not warranted.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation for costochondritis, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to an initial compensable evaluation for costochondritis is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


